Opinion by Judge RHOADES; Dissent by Judge SNEED.
RHOADES, District Judge:
I. Overview
Plaintiffs, suing on behalf of themselves and a class of persons, allege that the United States Border Patrol routinely stops Arizona motorists without reasonable suspicion, in violation of the Fourth Amendment. Plaintiffs have sued three supervisory officials of the Border Patrol.
Plaintiffs appeal from the district court’s denial of class certification and grant of summary judgment in favor of Defendants. For the reasons stated below, we reverse in both respects and remand for further proceedings.
II. Background
United States Border Patrol agents patrol the highways of southern Arizona in an effort to enforce the nation’s immigration laws. Border Patrol agents often stop motorists and question them. These stops are “seizures” within the meaning of the Fourth Amendment. See United States v. Cortez, 449 U.S. 411, 417, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981); Nicacio v. United States INS, 797 F.2d 700, 702 (9th Cir.1986).
Plaintiff Panchita Hodgers-Durgin, an American citizen, lives in southern Arizona and commutes on its highways. She left a friend’s house late one night and drove home. While enroute, she passed a parked Border Patrol unit, which followed her. She then began to have mechanical problems, with her car repeatedly slowing of its own accord before speeding up again. She exited the highway and continued her journey on a surface street.
Minutes later, the Border Patrol agent stopped her. The agent inquired about her citizenship and asked her to open the car’s hatchback. The agent searched the cargo area and, finding no contraband, departed.
Plaintiff Antonio Lopez, an Arizona resident of Hispanic appearance, had a similar encounter. One afternoon, Lopez was driving the speed limit in the “slow lane.” A Border Patrol unit drew abreast of Lopez in the “fast lane.” The Border Patrol unit then accelerated and moved into Lopez’s lane directly in front of him. The unit slowed dramatically, and Lopez had to slow accordingly. Lopez drove behind the unit briefly but then changed lanes and continued his journey at the speed limit.1
The Border Patrol agent stopped Lopez. The agent asked to search the car, and Lopez consented. Finding nothing, the agent allowed him to leave.
The record indicates that Border Patrol agents have stopped numerous people of Hispanic appearance, some repeatedly. Agents have stopped them both during day and night hours. For example, Border Patrol agents reportedly have stopped two Arizona residents, Javier Barajas and Jose de la Vara, at least three times each. Border Patrol agents allegedly have detained another Arizona commuter, Luis Villa, numerous times. Each time, the agents discovered no evidence of wrongdoing.
In addition, the record contains numerous reports written by Border Patrol agents that describe the reasons they stopped Hispanic motorists during the day and night, and the reasons they stopped other motorists at night. Some of these reports, known as I-44s, do not describe facts that give rise to reasonable suspicion for these stops, as required by the Fourth Amendment.2 (See, e.g., Pls.’ Mot. to Reconsider *671Class Certification at 6 (quoting an 1-44 that stated only that a newly painted car contained two Hispanic males)). Other reports that adequately describe such facts bear striking similarity to each other — indeed, they are identical except for such details as the time of day, the color of the vehicle, etc. (See id. at 13-15 (quoting several I-44s)). We have previously expressed skepticism about the veracity of such reports. See United States v. Garcia-Camacho, 53 F.3d 244, 246 (9th Cir.1995) (expressing skepticism about “mere rote citations” of facts that give rise to reasonable suspicion); United States v. Rodriguez, 976 F.2d 592, 595 (9th Cir.1992) (stating that “this profile is so familiar, down to the very verbiage chosen to describe the suspect, that an inquiring mind may wonder about the recurrence of such fortunate parallelism in the experiences of the arresting agents”), amended on other grounds, 997 F.2d 1306 (9th Cir.1993).3
Following their stops, Lopez and Hodgers-Durgin sued three supervisory officials of the Border Patrol (Defendants herein).4 Plaintiffs claim that the Border Patrol engages in a “pattern and practice” of stopping motorists of Hispanic appearance on less than reasonable suspicion, in violation of the Fourth Amendment. Plaintiffs also claim that the Border Patrol similarly stops motorists of any ethnicity at night (it is, obviously, difficult to ascertain a passing motorist’s ethnicity at night). Plaintiffs sought only declaratory and injunctive relief.
Plaintiffs sued on behalf of themselves and the following class of persons: everyone who drives on highways in southern Arizona at night, and everyone of Hispanic appearance who drives on highways in southern Arizona at any time.5 Plaintiffs moved for class certification. Defendants opposed the motion and filed a Motion to Dismiss, arguing that Hodg-ers-Durgin and .Lopez lacked standing.
The district court first held that for standing purposes, it must assess the standing of the class as a whole, rather than the standing of the named Plaintiffs. The district court therefore deferred ruling on the Motion to Dismiss until after it decided the class certification issue. The court then considered whether it should certify the class. It answered this question in the negative, finding that the “commonality” and “typicality” requirements of Federal Rule of Civil Procedure 23(a) were not satisfied. The court’s refusal to certify the class left only Hodgers-Durgin and Lopez as Plaintiffs. *672The district court then found that they lacked standing. Construing the Motion to Dismiss as a motion for summary judgment, the court granted summary judgment for Defendants.6
Plaintiffs timely appealed to this 0010!;, which has jurisdiction under 28 U.S.C. § 1291.
III. Discussion
The first question is whether Plaintiffs have standing. Answering this question requires determining whether we should assess the standing of the named Plaintiffs only, or the standing of the class as a whole. If Plaintiffs have standing, the next question is whether the district court properly refused to certify the class.
A. Standing
1. Standard Of Review
We review the district court’s standing determination and grant of summary judgment de novo. See C.N.R. Atkin v. Smith, 137 F.3d 1169, 1170 (9th Cir.1998) (summary judgment); Johns v. County of San Diego, 114 F.3d 874, 876 (9th Cir.1997) (standing). At the summary judgment stage, we affirm only if Plaintiffs have not adduced any evidence from which they may be able to establish standing. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992). We construe all evidence in the light most favorable to Plaintiffs. See United States v. Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 8 L.Ed.2d 176 (1962).
2. Whether The Court Should Assess The Standing Of The Named Plaintiffs Or The Standing Of The Class
Plaintiffs argue that we should determine the standing of the class itself. Plaintiffs rely on Nicacio v. United States INS, 797 F.2d 700, 702 (9th Cir.1985), and LaDuke v. Nelson, 762 F.2d 1318, 1325-26 (9th Cir.1985), as amended, 796 F.2d 309 (9th Cir.1986). In these cases, we held that “[f]or standing purposes, this court’s inquiry must focus on the standing of the class to seek equitable relief.” LaDuke, 762 F.2d at 1325; see also Nicacio, 797 F.2d at 702 (stating that “we look not merely to the possibility of injury to one individual, but to the foreseeability of harm to members of an entire class”).
These cases are distinguishable. In each case, the district court already had certified the class before we undertook our standing inquiry, thereby giving the class “ ‘a legal status separate from the interest’” of the named plaintiffs. LaDuke, 762 F.2d at 1325 (quoting Sosna v. Iowa, 419 U.S. 393, 399, 95 S.Ct. 553, 42 L.Ed.2d 532 (1975)). “Standing, however, is a jurisdictional element that must be satisfied prior to class certification.” Id. This “requires the litigant to ‘establish[ ] the requisite of a case or controversy.with the defendants.’ If the litigant fails to establish standing, he may not ‘seek relief on behalf of himself or any other member of the class.’” Nelsen v. King County, 895 F.2d 1248, 1250 (9th Cir.1990) (quoting O'Shea v. Littleton, 414 U.S. 488, 494, 94 S.Ct. 669, 38 L.Ed.2d 674 (1974)); see also Lewis v. Casey, 518 U.S. 343, 357, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) (holding that the fact “[t]hat a suit may be a class action ... adds nothing to the question of standing, for even named plaintiffs who represent a class must allege and show that they personally have been injured”) (internal quotation marks and citations omitted); Lee v. Oregon, 107 F.3d 1382, 1390 (9th Cir.) (holding that standing must exist prior to class certification), cert. denied, — U.S. -, 118 S.Ct. 328, 139 L.Ed.2d 254 (1997); Herbert B. Newberg & Alba Conte, Newberg on Class Actions § 2.09 (3d ed.1993) (stating that “individual standing requirements constitute a threshold inquiry”). Thus, we must address the threshold question of whether the named Plaintiffs have standing.
3.Whether The Named Plaintiffs Have Standing
The district court held that the named Plaintiffs lack standing because they *673had not adduced facts that suggested that the Border Patrol might stop them again. The district court noted that Hodgers-Durgin and Lopez have driven thousands of miles in southern Arizona in recent years, but Border Patrol agents have stopped them only once. See Durgin v. De La Vina, 174 F.R.D. 469, 474 (D.Ariz.1997). With this analysis, the district court rested its decision solely on statistical probabilities.7
In determining whether Plaintiffs have standing to sue for injunctive and declaratory relief, “past exposure to harm is largely irrelevant_” Nelsen, 895 F.2d at 1251. Rather, Plaintiffs must show a “credible threat” of future injury. Kolender v. Lawson, 461 U.S. 352, 355 n. 3, 103 S.Ct. 1855, 75 L.Ed.2d 903 (1983); see also City of Los Angeles v. Lyons, 461 U.S. 95, 108, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983) (requiring a “sufficient likelihood” of future injury). Therefore, we must find that Plaintiffs face a credible threat of being stopped in the future, regardless of whether they were stopped in the past. To conclude that such a threat exists requires us to find that Plaintiffs have adduced facts that, if true, prove the Border Patrol has a pattern and practice of stopping persons without reasonable suspicion; without a pattern, Plaintiffs cannot prove that they face a credible threat of future harm in what would necessarily be a random, relatively isolated incident.
We have found standing in other instances where some systematic pattern exists. This court held in Gonzales v. City of Peoria that plaintiffs had standing to demand equitable and declaratory relief. Gonzales v. City of Peoria, 722 F.2d 468, 481 (9th Cir.1983). “By alleging that all [city police] officers make a practice, based on city policy, of violating the constitutional rights of [city] residents of Mexican descent, and that this policy is consistently applied to drivers and passengers of vehicles stopped for traffic violations, [the] plaintiffs have demonstrated a sufficient future threat of constitutional violations.” Id.; see also Nelsen, 895 F.2d at 1254 (collecting cases and noting that courts have found standing where “some systematic pattern ... exists”).8
In our standing inquiry, we also rely on other principles articulated by this court and the Supreme Court. First, a plaintiff does not have “standing where the litigant’s claim [to future injury] relies upon a chain of speculative contingencies” — especially when the occurrence of those contingencies depends on plaintiffs own behavior. Nelsen, 895 F.2d at 1252; see also, e.g., Lyons, 461 U.S. at 108, 103 S.Ct. 1660 (stating that “[w]e cannot agree that the ‘odds’ that [the plaintiff] would not only again be stopped for a traffic violation but would also be subjected to a chokehold without any provocation whatsoever are sufficient to make out a federal case for equitable relief’); O’Shea, 414 U.S. at 497, 94 S.Ct. 669 (finding no standing because the plaintiffs could not establish that they would violate the law, be charged, held to answer, and tried in flawed proceedings).
Second, we cannot reduce our standing analysis “to considering probability merely in terms of quantitative percentages.” Nelsen, 895 F.2d at 1250. Rather we must consider “qualitative” aspects of the case, i.e., we must make an “individualized inquiry” and “consider all the contingencies that may arise in the individual case before the future harm will ensue.” Id. at 1250-52. In LaDuke, Immigration and Naturalization Service agents routinely subjected migrant farm workers to warrantless house searches.9 We *674found standing partly because “the members of plaintiff class do not have to induce a police encounter before the possibility of injury can occur. The class members are subject to constitutional injury based on ... completely innocent behavior_” LaDuke, 762 F.2d at 1326.
Plaintiffs produced evidence of a pattern and practice of stopping persons without reasonable suspicion in the numerous I-44s they submitted. Many of these reports do not describe facts that give rise to reasonable suspicion, and many of the reports list similar and repetitive reasons for stopping various persons. Plaintiffs also produced evidence of other persons of Hispanic appearance the Border Patrol had stopped, allegedly without reasonable suspicion. The Border Patrol had stopped some of these persons on numerous occasions. These persons complaining of the illegal stops were stopped both during the day and night hours.
Looking at mere statistical probabilities, Plaintiffs are unlikely to be stopped by the Border Patrol each time they drive on the highways in southern Arizona. However, as discussed above, we cannot rely solely on quantitative percentages. A “chain of speculative contingencies” need not occur before the Border Patrol stops Plaintiffs again. Plaintiffs merely must embark on a routine journey and pass a Border Patrol agent who, pursuant to the alleged pattern and practice, decides to stop them for no legitimate reason. In these circumstances, a credible threat of future injury hangs over Plaintiffs’ heads every time they drive on these highways.10
Accordingly, we conclude that Plaintiffs have adduced facts that evidence the existence of a credible threat of future injury, and therefore, have standing to seek injunc-tive and declaratory relief.11 We reverse the *675district court’s grant of summary judgment.12
B. Whether The District Court Properly Refused To Certify The Class
The next question is whether the district court properly refused to certify the class.
1. Standard Of Review
We review a district court’s refusal to certify a class for abuse of discretion. See Wade v. Kirkland, 118 F.3d 667, 669 (9th Cir.1997). A district court abuses its discretion if it rests its decision on an inaccurate view of the law. See McClaran v. Plastic Indus., Inc., 97 F.3d 347, 354 (9th Cir.1996).
2. The Requirements Of Rule 23
A district court may certify a class if the plaintiffs demonstrate that all the requirements of Federal Rule of Civil Procedure 23(a) are satisfied and at least one of the requirements of Rule 23(b) is satisfied. See Fed.R.Civ.P. 23; Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 117 S.Ct. 2231, 2245, 138 L.Ed.2d 689 (1997); Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1234 (9th Cir.1996). Rule 23(a) provides that a district court may certify a class
only if (1) the class is so numerous that joinder of all members is impracticable, (2) there are questions of law or fact common to the class, (3) the claims or defenses of the representative parties are typical of the claims or defenses of the class, and (4) the representative parties will fairly and adequately protect the interests of the class.'
Fed.R.Civ.P. 23(a).
Plaintiffs sought class certification under Rule 23(b)(2), which provides for certification where “the party opposing the class has acted or refused to act on grounds generally applicable to the class, thereby making appropriate final injunctive relief or corresponding declaratory relief with respect to the class as a whole-” Fed.R.Civ.P. 23(b)(2). The district court did not discuss the requirements of numerosity or adequate representation or the requirements of Rule 23(b)(2) because it held the commonality and typicality requirements were not satisfied. We discuss this error of law, infra.
a. Commonality
The requirement of commonality “seek[s] to assure that the action can be practically and efficiently maintained [as a class action].” Baby Neal v. Casey, 43 F.3d 48, 56 (3d Cir.1994). “Class treatment makes no sense if there are no common issues; the trial court would gain nothing but *676logistical headaches from the combination of the cases for trial.” Id. at 55.
The district court found that common legal and factual issues did not exist. The district court reasoned:
... [P]roof of injury to the class would be a broad and difficult one to establish. The proof would require presentation of testimony from a large number of people who are ostensibly members of the class, who would describe their individual stops, from which the Court would be asked to infer a pattern and practice of unlawful stops.... The number of such witnesses is potentially staggering....
[T]he absence of [commonality] is illustrated by differences between the circumstances surrounding the stop of Plaintiff Durgin and that of Plaintiff Lopez.... [E]ven the two named plaintiffs have very different factual claims and cannot be said to be typical ... of an entire class. To a greater or lesser degree, every traffic stop would present unique circumstances.
Durgin, 174 F.R.D. at 471-72.13
We find the district court erred in holding that the commonality requirement was not met. First, although superficial differences exist among traffic stops, the relevant aspects of Plaintiffs’ allegations are essentially the same. Second, the district court imper-missibly relied on the potential unmanagea-bility of the litigation in concluding that Plaintiffs’ claims did not meet the “commonality” requirement. Third, case law indicates that a common question of fact exists if Plaintiffs complain of an unlawful pattern and practice, even if individual circumstances vary.
i. Factual Differences And Similarities
“[I]f material variations exist as to the law or facts involved with individual class member injuries, then the commonality requirement [cannot] be met.” LaDuke, 762 F.2d at 1332 (emphasis added). Here, every traffic stop differs from every other because the agents presumably rely on different combinations of factors to stop different motorists.14
However, it is immaterial why or under what circumstances the agents stop motorists, as long as they stop them without reasonable suspicion. In other words, it is immaterial which factors the agents rely on. What is material are the factors that Plaintiffs allege the agents do not rely on: “specific and articulable facts” that give rise to “a reasonable suspicion ... that the vehicle contains aliens who may be illegally in this country.” Nicacio, 797 F.2d at 702.
Given that Plaintiffs allege that the agents stop motorists without such “specific and ar-ticulable facts,” there certainly are “questions of law or fact common to the class.” Fed.R.Civ.P. 23(a)(2); cf. LaDuke, 762 F.2d at 1331 (holding that the “minor differences in the manner in which the [named plaintiffs’] Fourth Amendment rights were violated does not render their claims atypical of those of the class”) (footnote omitted).
ii. The Manageability Of The Litigation
The district court also found a lack of commonality because of a “potentially staggering” number of witnesses. The district court further noted its concerns that each class member’s claim would be susceptible only to individualized proof.
We are mindful that “the district court is in the best position to consider the most fair *677and efficient procedure for conducting any given litigation." Doninger v. Pacific Northwest Bell, Inc., 564 F.2d 1304, 1309 (9th Cir.1977) (citation omitted). Nevertheless, we believe that the district court’s concerns are exaggerated for three reasons. First, its concern about the number of witnesses is reduced by Federal Rule of Evidence 403, which gives the district court discretion to exclude cumulative evidence. Second, the district court in Nicacio certified an almost identical (albeit numerically smaller) class in a similar case, and the case apparently proceeded through trial unremarkably.15
Third, individualized testimony is not the only evidence in this case. The record contains scores of I-44s that document traffic stops. The district court, however, dismissed these records in a footnote because they “constitute incomplete evidence as to the totality of circumstances surrounding each stop.” Durgin, 174 F.R.D. at 471 n. 5.
There is ample reason to believe, however, that the I-44s contain the most relevant information. Border Patrol supervisors regularly advise agents to write down the basis for their traffic stops. For example, one training bulletin apparently stated:
[Border Patrol agents’] written descriptions of “reasonable suspicions” are important not only to win the case against the suspect, but also to prove that agents acted properly in the event of civil lawsuits.... For example, if [agents] are unable to articulate “reasonable suspicion” to justify stopping a vehicle ... the government will be unable to prosecute the driver.... [F]urther, if the Border Patrol and/or individual agents are sued in a civil lawsuit alleging a pattern of discriminatory vehicle stops ..., [agents’] written description of “reasonable suspicion” will be critical to prove that the agents acted properly.... [Border Patrol agents] should note that at least four such lawsuits have already been filed against the Border Patrol, which have resulted in three court orders against the Border Patrol.... As such, [agents] are advised that a court finding of “bad” stops may have serious adverse legal consequences which may affect an agent or [patrol area] for many years.
(Reply to Resp. to Mot. for Recons, of Class Certification at 9-10 (quoting a Border Patrol memorandum)).16
In light of these dire warnings, one would expect the agents to put the most relevant information in the I-44s. Thus, even if the I-44s do not contain every detail of the stops, they have probative value that reduces the need for a “staggering” number of witnesses. They also constitute generalized proof applicable to the entire class.17 In short, the district court’s concerns of unmanageable litigation and individualized proof seem exaggerated.
iii. Case Law
Additionally, ease law dictates that if plaintiffs allege an unlawful pattern of activity, the pattern itself constitutes a “common question of law or fact.” This is especially true in actions for declaratory and injunctive relief.
In Walters v. Reno, the plaintiffs, on behalf of themselves and similarly situated nonciti-*678zens, sought declaratory and injunctive relief on the ground that certain INS procedures violated their procedural due process rights. Walters v. Reno, 145 F.3d 1032 (9th Cir.1998), petition for cert. filed, 67 U.S.L.W. 3337 (U.S. Nov. 3, 1998) (No. 98-730). The district court certified a nationwide class under Federal Rule of Civil Procedure 23(b)(2). On appeal, the government argued that the commonality requirement was not met “on account of factual distinctions in the class members’ underlying claims.” Id. at 1046. This court held that “[differences among the class members with respect to the merits of their ... cases, however, are simply insufficient to defeat the propriety of class certification.” Id.
Other circuits have taken a similar approach. For example, in Alliance to End Repression v. Rochford, 565 F.2d 975 (7th Cir.1977), the plaintiffs alleged that Chicago law enforcement agencies subjected them to a “course and pattern of unconstitutional conduct” that manifested itself in numerous ways. Id. at 976. The plaintiffs sought in-junctive and declaratory relief.
In reviewing the district court’s class certification, the Seventh Circuit stated:
Defendants contend that there are no common questions of fact or law. It is their view that this suit really involves an aggregation of individual claims....
Defendants’ arguments ignore the gravamen of plaintiffs’ complaint — the existence of an unconstitutional pattern and practice_ It is this pattern of unconstitutional activity ... that creates the common question of law or fact sufficient to satisfy Rule 23.
Id. at 978-79 (citations omitted and emphasis added).18
In Baby Neal v. Casey, 43 F.3d 48 (3d Cir.1994), the plaintiffs alleged that systemic problems in the Department of Health and Human Services prevented it from providing required child welfare services. The district court found that the plaintiffs could not meet the commonality requirement because each of the plaintiffs’ claims arose out of individual circumstances. The plaintiffs sought injunc-tive and declaratory relief.
The Third Circuit reversed, stating:
We underscore ... that neither [the commonality nor the typicality] requirement ] mandates that all putative class members share identical claims, and that factual differences among the claims of the putative class members do not defeat certification.
The commonality requirement will be satisfied if the named plaintiffs share at least one question of fact or law with the grievances of the prospective class. Because the requirement may be satisfied by a single common issue, .... demonstrating that all class members are subject to the same harm will suffice.
... Moreover, because they do not also involve an individualized inquiry for the determination of damage awards, injunc-tive actions by their very nature often present common questions satisfying Rule 23(a)(2).
Id. at 56-57 (internal quotation marks and citations omitted).
These cases resemble the case at bar. The gravamen of Plaintiffs’ claims is that the Border Patrol engages in a pattern and practice of stopping motorists without reasonable suspicion. “It is this pattern of unconstitu*679tional activity that creates the common question of law or fact_” Rochford, 565 F.2d at 979 (emphasis added). Moreover, Plaintiffs allege that all members of the class are subject to unconstitutional stops. “[D]emon-strating that all class members are subject to the same harm will suffice.” Baby Neal, 43 F.3d at 56.
The district court committed legal error (and therefore abused its discretion) by holding that because superficial differences exist between class members, the commonality requirement was not met. The “existence of shared legal issues with divergent factual predicates is sufficient” to meet the commonality requirement of Rule 23(a). Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir.1998).
b. Typicality
The district court also concluded that the named Plaintiffs’ claims are not “typical of the claims ... of the class.” Fed.R.Civ.P. 23(a)(3). “The typicality inquiry is intended to assess whether the action can be efficiently maintained as a class and whether the named plaintiffs have incentives that align with those of absent class members so ... that the absentees’ interests will be fairly represented.” Baby Neal, 43 F.3d at 57 (citation omitted). “Typicality entails an inquiry whether the named plaintiffs individual circumstances are markedly different or ... the legal theory upon which the claims are based differs from that upon which the claims of other class members will perforce be based.” Id. at 57-58 (internal quotation marks and citations omitted); see also K.L. v. Valdez, 167 F.R.D. 688, 691 (D.N.M.1996) (holding that “a plaintiffs claim is typical if it arises from the same ... course of conduct ... and ... [is] based on the same legal theory”); Patrykus v. Gomilla, 121 F.R.D. 357, 362 (N.D.Ill.1988) (holding that a “representative’s claim is typical if it arises from the same ... practice or course of conduct that gives rise to the claims of the other class members and ... is based on the same legal theory”) (internal quotation marks and citation omitted).
The above discussion of commonality applies equally to the issue of typicality. The claims of Hodgers-Durgin and Lopez obviously typify those of the class. They simply allege that Border Patrol agents may stop them without reasonable suspicion. Hodg-ers-Durgin alleges that they may stop her at night, in accordance with the claims of part of the class; and Lopez alleges that they may stop him during the day when they can see his ethnicity, in accordance with the claims of the rest of the class. Thus, the typicality requirement is satisfied.
We therefore reverse the district court’s denial of class certification and remand so that it can consider the remaining requirements for class certification that it did not address in the first instance.
IV. Conclusion
For the reasons stated above, we reverse the district court’s grant of summary judgment, reverse its denial of class certification, and remand for further proceedings.

. Defendants do not dispute the facts of this incident but, curiously, characterize Lopez as "engag[ing] in evasive maneuvers with his vehicle — moving in and out of traffic lanes — for the apparent purpose of avoiding a Border Patrol agent.” (Opp’n Br. at 33.)


. We have long held that "[immigration agents on a roving patrol may stop a vehicle only when they have a reasonable suspicion based on specific and articulable facts that the vehicle contains aliens who may be illegally in this country.” Nicacio, 797 F.2d at 702 (emphasis added); see also United States v. Brignoni-Ponce, 422 U.S. 873, 884, 95 S.Ct 2574, 45 L.Ed.2d 607 (1975); United States v. Medina-Gasca, 739 F.2d 1451, 1453 (9th Cir.1984); United States v. Ogilvie, 527 F.2d 330, 331 (9th Cir.1975). The dissent seems to argue for the abrogation of this principle. Although it gives lip service to the fact that "an officer must recall certain features of his experience for judicial purposes," the dissent urges us to rely on "gestalt psychology,” and implies that an officer's subjective feelings and hunches can satisfy the reasonable-suspicion standard. Whatever merit "gestalt psychology” may have, we *671cannot disregard settled law and ignore the requirement of specific and articulable facts.


.The dissent states that because the I-44s are prepared only when contraband is found and that since no contraband was found when Dur-gin and Lopez were stopped, that the class standing of Durgin and Lopez is impaired if not destroyed. The dissent’s conclusion suggesting that only persons who do in fact have contraband have standing to determine the constitutionality of the Border Patrol's action is erroneous. Whether contraband is found or not does not determine whether the stop is constitutionally permitted or whether the I-44s are evidence of a pattern and practice.
Moreover, the dissent states that ”[i]t is unfortunate, but where the incidence of crime is high, some innocent individuals will be suspected. That is the price that the high rate of crime has placed on our society. The majority apparently would rather embrace chaos." The dissent's mistaken conclusion ignores the fundamental truth that the determination of constitutional limitations should never rest on the social or the criminal climate of the times but must rest on whether the Constitution has been violated.
Furthermore, the dissent states that ”[i]t is true that [the I-44s] do contain statements that appear frequently such as ‘the driver did not look at the agent’ ... and the 'driver gripped the steering wheel and refused to look at me.’ ” The dissent’s characterization is misleading. Many of the I-44s contain more than just similar phrases; many duplicate each other verbatim in every respect, except for such details as the time of day. This goes far beyond a few "statements that appear frequently.”


. The Complaint was amended three times, during which various parties were added and dropped. Lopez did not become a party until the Third Amended Complaint.


. Specifically, Plaintiffs defined the class as
all persons who have been, are, or will be traveling at night by motor vehicle on the highways of the State of Arizona, within the counties of Cochise, Graham, Greenlee, Maricopa, Pima, Pinal, Santa Cruz and Yuma; and  all persons who are of Latin, Hispanic or Mexican appearance who have been, are, or will be traveling by motor vehicle on the highways of the State of Arizona within the [above-listed] counties....
(3d Am.Compl.¶ 12.)


. The district court properly construed the Motion to Dismiss as a motion for summary judgment because in arguing the motion, both parties relied on information outside the pleadings. See Grove v. Mead Sch. Dist., 753 F.2d 1528, 1532-33 (9th Cir.1985).


. The dissent also rests its analysis on purely statistical probabilities by stating: "The area concerned included millions of drivers and Dur-gin and Lopez were stopped only once despite having driven many miles within the class area. This alone deprives Durgin and Lopez of standing. ...”


. The dissent reads our opinion as "suggesting] strongly” that the Border Patrol engages in an unlawful pattern and practice. We intend no such implication on this ultimate issue. We merely conclude that construing the evidence in the light most favorable to Plaintiffs that Plaintiffs have established that an unlawful pattern and practice exists.


.' The dissent attempts to distinguish LaDuke on several bases. First, it notes that LaDuke involved officially sanctioned unlawful behavior. The dissent apparently believes that the officially sanctioned pattern made it more likely that a particular plaintiff would suffer future injury. We cannot agree; a passively tolerated pattern *674(indeed, even an officially discouraged pattern) can violate a person's rights as readily as an officially sanctioned one. The question is not whether Border Patrol supervisors sanction the alleged unlawful pattern. The question is whether evidence exists in the record from which Plaintiffs may be able to establish that a pattern exists.
Second, the dissent argues that LaDuke arose on a "far more compelling” record. The dissent references various findings that the district court made in LaDuke — findings that are absent here. For instance, the dissent notes that the district court in the present case has not found that the agents "never had any specific information in advance” of a stop or that "the agents engaged in a pattern and practice of illegally detaining individuals.” The dissent's distinction is misplaced because LaDuke arose on appeal following a bench trial, at which the district court had the opportunity to make such findings. The district court in the present case has had no such opportunity, and the dissent would deny it that opportunity. At the summary judgment stage, we cannot expect a record as strong as that in LaDuke; it is settled law that a plaintiff need not "establish” standing at the summary judgment stage; the plaintiff merely must raise a triable issue of fact on the matter. See Lujan, 504 U.S. at 561, 112 S.Ct. 2130. The dissent ignores this principle, preferring to weigh each piece of evidence and draw the inferences it thinks proper. That, of course, is not our task. Our task is to construe all evidence in the light most favorable to Plaintiffs.
Third, the dissent notes that, unlike LaDuke, the present "case involves only stops of trucks and cars.” If the dissent is suggesting that violations of motorists' Fourth Amendment rights are unworthy of judicial redress, we disagree.
The dissent attempts to escape the force of LaDuke on a fourth ground. It correctly notes that we found standing in LaDuke partly because, as here, the defendants were federal law enforcement agents, as opposed to state agents. See LaDuke, 762 F.2d at 1324 (noting the "absence of ... prudential limitations circumscribing federal court intervention in state law enforcement matters”). The dissent writes that "[tjhis distinction lacks substance.” Even if we agreed with the dissent — which we do not, for the reasons stated in LaDuke — we do not have the luxury of simply casting aside relevant Ninth Circuit precedent.


. Given the testimony and evidence discussed above, we do not understand how the dissent can claim that the "class ... has neither been actually harmed nor faced with a threat of imminent harm.” Absent a trial on the merits, the dissent cannot know this, and neither can we.


. The dissent relies on City of Los Angeles v. Lyons, 461 U.S. 95, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983), in which a person subjected to a police chokehold on one occasion sought to enjoin the Los Angeles Police Department from ever using the chokehold restraint. The Supreme Court held that the plaintiff could not establish that he was likely to experience the chokehold again, and therefore could not establish standing.
The dissent's reliance on Lyons ignores and brushes aside the facts of that case. To be subject to the chokehold again, Lyons would have to be stopped — an unlikely occurrence to begin with. Lyons did not allege that the police en*675gaged in a pattern of stopping motorists unlawfully. Thus, his claim largely depended on him being stopped properly. Whether he would be properly stopped very well may have depended on him engaging in suspicious or criminal behavior — a speculative contingency. Thus, a speculative traffic stop was an absolute prerequisite to him experiencing another chokehold.
Moreover, even if he could have shown that he would be stopped, it simply strained credibility to argue that the police would apply a chokehold without any provocation. At bottom, then, Lyons' claim depended on a chain of speculative contingencies.
In the case at bar, Plaintiffs allege a pattern of unconstitutional stops. Unconstitutional stops are themselves the injury. Thus, in stark contrast to Lyons, Plaintiffs' claims depend not on a chain of speculative contingencies, but on the simple collision of unremarkable behavior and the alleged pattern and practice.


. We agree with the dissent that courts must not "usurp [ ] the managerial and supervisory functions of the political branches.” We therefore agree that “[t]he Judiciary's responsibility is [limited] ... 'to providing relief to claimants, in individual or class actions, who have suffered, or will imminently suffer, actual harm....' "
We disagree, however, with the dissent's application of these principles to the case at bar. While the dissent relies on Lewis v. Casey, 518 U.S. 343, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) as its "bedrock,” a careful reading of that case belies such reliance. In Lewis, the Court held that an inadequate prison law library did not itself constitute an "actual injury” sufficient for standing, thus permitting a prisoner to sue. Id. at 351, 116 S.Ct. 2174. Rather, the Court determined that because access to such facilities is not a Constitutional right in itself, an inmate must go “one step further” and demonstrate that denial to these facilities caused him actual injury by hindering his efforts to pursue a legal claim. Id.
However, Lewis is clearly distinguishable from the present case. In the present case, Plaintiffs allege that they have, and will be, subjected to unconstitutional stops. An individual's right to be free from such stops is a Constitutional right, recognized in and of itself, under the Fourth Amendment. Thus, Plaintiffs need not “go one step” further and demonstrate additional injury.


. Some of the quoted language is taken from the district court's discussion of typicality, but it applies equally to the issue of commonality. See General Tel. Co. v. Falcon, 457 U.S. 147, 157 n. 13, 102 S.Ct. 2364, 72 L.Ed.2d 740 (1982) (noting that "[t]he commonality and typicality requirements of Rule 23(a) tend to merge”).


. Plaintiffs allege that the Border Patrol stops motorists based solely on race and presence in southern Arizona, or on other innocuous factors such as lack of eye contact with agents, “blank looks,” etc. This Court has denounced reliance on such factors. See Garcia-Camacho, 53 F.3d at 247-48 (holding that lack of eye contact "can no longer be accorded any weight" and holding that “agents may not [commence traffic stops] simply because they do not like the look on the occupant’s face”); Nicacio, 797 F.2d at 703 (holding that “Hispanic-looking appearance and presence in an area where illegal aliens frequently travel are not enough to justify a stop to interrogate the occupants of a vehicle”).


. The district court in Nicacio certified a class defined as "[a]ll persons of Mexican, Latin, or Hispanic appearance who have been, are, or will be traveling by motor vehicle on the highways of the State of Washington.” Nicacio, 797 F.2d at 701. The Nicacio court did not, however, have a second class of nighttime travelers.
We affirmed the district court’s grant of declaratory and injunctive relief in Nicacio. We did not, however, address the class certification issue.


. This official memorandum belies the dissent’s assertion that the I-44s "are not intended to demonstrate the presence of reasonable articula-ble suspicion in future court proceedings.”


. The dissent further challenges our reliance on the I-44s by noting that Border Patrol agents prepare them only when an arrest or seizure follows a stop. The dissent argues that the I-44s therefore do not constitute proof applicable to the class members — people who were not arrested and who did not have property seized. The dissent’s argument is unpersuasive. If Border Patrol agents frequently stop criminals without reasonable suspicion, surely they likewise stop innocent motorists without reasonable suspicion. Similarly, if the agents adhere to the Constitution when they stop criminals, it makes sense to conclude that they probably adhere to it when they stop the innocent.


. The Supreme Court may have partially overruled the broad holdings of Rockford and cases like it in General Telephone Co. v. Falcon, 457 U.S. 147, 102 S.Ct. 2364, 72 L.Ed.2d 740 (1982). In Falcon, the Court held that a named plaintiff complaining of a particular employment practice (failure to promote) ordinarily cannot represent a class complaining of a different practice (failure to hire), even if both complaints stem from the same racially discriminatory policy. See Jordan v. County of Los Angeles, 713 F.2d 503, 504 (9th Cir.) (explaining Falcon), as amended, 726 F.2d 1366 (9th Cir.1984). Thus, to the extent that the class members in Rockford complained of very different practices, Rochford may not remain good law.
In Falcon, however, the Supreme Court noted that such a broad class could be maintained if a "general policy of discrimination” affects differently situated class members "in the same general fashion.” Falcon, 457 U.S. at 159 n. 15, 102 S.Ct. 2364. In the present case, all class members complain of the same type of injury. Roch-ford therefore provides valid guidance in the present case.